                           UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

VANDERBILT UNIVERSITY,                               )
                                                     )      Civil Action No. 3:18-cv-00046
                      Plaintiff,                     )
                                                     )      Judge Campbell
V.                                                   )      Magistrate Judge Frensley
                                                     )
SCHOLASTIC, INC.; HOUGHTON MIFFLIN                   )      JURY DEMAND
HARCOURT PUBLISHING COMPANY; and                     )
TED S. HASSELBRING,                                  )
                                                     )
                      Defendants.                    )

      JOINT MOTION OF VANDERBILT AND HOUGHTON MIFFLIN HARCOURT
     FOR ADDITIONAL EXTENSION OF DEADLINE TO BRING FACT DISCOVERY
                               MOTIONS


        Plaintiff Vanderbilt University (“Vanderbilt”) and Defendant Houghton Mifflin Harcourt

Publishing Company (“HMH”) jointly move the Court to enter an Order allowing either

Vanderbilt or HMH until February 28, 2020 to bring a discovery motion against the other in this

matter and for grounds state as follows.

        1. On February 10, 2020, Vanderbilt and HMH filed a joint motion for an extension of

           the deadline until February 13, 2020 for either to bring fact discovery motions against

           the other in order to give themselves time to resolve several outstanding discovery

           issues without involving the Court.

        2. On February 11, 2020, the Court granted the joint motion.

        3. On February 13, 2020, Vanderbilt and HMH filed a second joint motion for an

           extension of the deadline until February 18, 2020 for either to bring fact discovery

           motions against the other in order to give themselves additional time to resolve several

           outstanding discovery issues without involving the Court.


                                                 1

     Case 3:18-cv-00046 Document 207 Filed 02/18/20 Page 1 of 4 PageID #: 3436
       4. On February 14, 2020, the Court granted the second joint motion.

       5. Vanderbilt and HMH have continued to make progress on a consensual resolution of,

           but have not fully resolved, all of these outstanding issues.

       6. In order to give Vanderbilt and HMH some additional time to try to fully resolve these

           disputes without involving the Court, Vanderbilt and HMH respectfully request an

           extension until February 28, 2020 for either to bring a fact discovery motion

           concerning these outstanding issues.

       For the foregoing reasons, Vanderbilt and HMH respectfully request that the Court grant

this joint motion to allow both Vanderbilt and HMH until February 28, 2020 to bring fact

discovery motions in this matter against the other.


       Dated: February 18, 2020


                                                RESPECTFULLY SUBMITTED BY:


                                                /s/ Paige W. Mills
                                                Paige W. Mills #016218
                                                Mary Leigh Pirtle #026659
                                                Ashleigh Karnell #036074
                                                Bass, Berry & Sims PLC
                                                150 Third Avenue South, Suite 2800
                                                Nashville, TN 37201
                                                (615) 742-6200
                                                pmills@bassberry.com
                                                mpirtle@bassberry.com
                                                akarnell@bassberry.com

                                                Mary Katherine Bates (pro hac vice)
                                                (Georgia Bar #384052)
                                                John W. Harbin (pro hac vice)
                                                (Georgia Bar #324130)
                                                Meunier Carlin & Curfman LLC
                                                999 Peachtree Street NE, Suite 1300
                                                Atlanta, Georgia 30309
                                                Phone: (404) 645-7700
                                                  2

   Case 3:18-cv-00046 Document 207 Filed 02/18/20 Page 2 of 4 PageID #: 3437
                                   Email: kbates@mcciplaw.com
                                   Email: jharbin@mcciplaw.com

                                   Attorneys for Plaintiff Vanderbilt University



                                   /s/ Benjamin E. Marks
                                   David J. Lender (pro hac vice)
                                   Benjamin E. Marks (pro hac vice)
                                   Sara Lonks (pro hac vice)
                                   Taylor Dougherty (pro hac vice)
                                   Weil, Gotshal & Manges
                                   767 Fifth Avenue
                                   New York, NY 10153
                                   (212) 310-8000
                                   benjamin.marks@weil.com
                                   david.lender@weil.com
                                   sara.lonks@weil.com
                                   taylor.dougherty@weil.com

                                   Michael G. Abelow, #26710
                                   Sherrard Roe Voight & Harbison, PLC
                                   150 Third Avenue South
                                   Suite 1100
                                   Nashville, TN 37201
                                   (615) 742-4532
                                   mabelow@srvhlaw.com

                                   Attorneys for Defendant Houghton Mifflin
                                   Harcourt Publishing Company




                                    3

Case 3:18-cv-00046 Document 207 Filed 02/18/20 Page 3 of 4 PageID #: 3438
                                CERTIFICATE OF SERVICE

       I certify that a true and exact copy of the foregoing has been served upon these
individuals, via the Court’s CM/ECF e-mail notification system, on this the 18th day of
February, 2020:


Caren Decter (pro hac vice)                    Thomas H. Dundon, #004539
Edward H. Rosenthal (pro hac vice)             Erik C. Lybeck, #035233
Matt Woleske (pro hac vice)                    Neal & Harwell, PLC
Viviane Scott (pro hac vice)                   1201 Demonbreun Street
Frankfurt, Kurnit, Klein & Selz, P.C           Suite 1000
488 Madison Avenue                             Nashville, TN 37203
New York, NY 10022                             (615) 244-1713
(212) 826-5524                                 tdundon@nealharwell.com
cdecter@fkks.com                               elybeck@nealharwell.com
erosenthal@fkks.com
mwoleske@fkks.com                              Attorneys for Defendant, Ted S.
vscott@fkks.com                                Hasselbring

Attorneys for Defendant, Scholastic Inc.

Thor Y. Urness, #13641
Bradley Arant Boult Cummings LLP
1600 Division Street
Suite 700
Nashville, TN 37203-0025
(615) 244-2582
turness@babc.com

Attorney for Defendant, Scholastic Inc.


                                               /s/ Paige Waldrop Mills
                                               Paige Waldrop Mills




                                           4

  Case 3:18-cv-00046 Document 207 Filed 02/18/20 Page 4 of 4 PageID #: 3439
